Citation Nr: 0020412	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  94-46 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for schizophrenia, 
currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1982 to October 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal. 

In a March 1999 decision, the Board denied an increased 
evaluation for schizophrenia, and the veteran thereafter 
appealed to the United States Court of Appeals for Veterans 
Claims (hereinafter, "Court").  In an October 1999 joint 
motion, the parties (the veteran through his representative 
and the VA Secretary through his counsel) requested that the 
March 1999 Board decision be vacated and remanded; in an 
October 1999 order, the Court granted the joint motion.  
After the case was returned to the Board, the veteran and his 
attorney were given an opportunity to submit additional 
evidence and argument, but no additional evidence or argument 
was submitted.

REMAND

The October 1999 joint motion and Court order considered that 
the medical record was inadequate and that another 
examination should be conducted.  On remand, any recent 
relevant treatment records should also be obtained.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(1999). 

In view of the foregoing, the case is remanded for the 
following action: 

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for schizophrenia 
since January 1998.  After securing any 
necessary release, the RO should obtain 
these records.

2.  The veteran should be scheduled for a 
special VA psychiatric examination, the 
purpose of which is to determine the 
severity of the psychiatric impairment 
resulting from his service-connected 
disorder, as distinguished from any non-
service-connected disorders.  
Psychological testing should be 
performed, if deemed necessary.

The report of examination should provide 
detailed descriptions of all current 
psychiatric symptomatology and should 
diagnose all appropriate psychiatric 
pathology identified.  In addition, the 
symptomatology directly attributable to 
the service-connected disability should 
be fully discussed, and the presence of 
any other existing psychiatric or mental 
disorders should also be fully discussed 
and evaluated.  

It is essential that the examiner 
separate the effects of the veteran's 
service-connected schizophrenia from his 
polysubstance abuse disorder (i.e., 
alcohol, marijuana, cocaine and/or other 
polysubstance abuse disorder) so that the 
appropriate disability rating may be 
assigned. 

After review of the claims file, 
including the veteran's substance abuse 
history, the examiner should render a 
medical opinion as to which of the 
veteran's symptomatology and/or social 
and occupational impairment is 
attributable to the service-connected 
schizophrenia as opposed to any 
nonservice-connected conditions.  If it 
is impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.  The 
examiner should report findings adequate 
for the RO to apply the criteria for 
rating psychiatric disabilities in effect 
prior to November 7, 1996, in addition to 
the revised criteria.  The examiner 
should also render an opinion as to what 
effect the veteran's service-connected 
psychiatric disability has on his social 
and industrial adaptability.  

The examiner should also assign a Global 
Assessment of Functioning (GAF) score 
leaving out the effects of any alcohol or 
polysubstance abuse and any other 
disorder distinguishable from the 
veteran's service connected 
schizophrenia.

The examination report must include the 
medical rationale for all opinions 
expressed.

3.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should 
readjudicate the issue on appeal.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the veteran should be provided a 
supplemental statement of the case on all issues in appellate 
status and be given an opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




